Citation Nr: 1610394	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-09 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, currently rated as 20 percent disabling prior to July 2, 2012, and as 40 percent disabling since July 2, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from August 1969 to March 1971.  He is in receipt of awards that include the Combat Infantryman Badge, Vietnam Service Medal, and Vietnam Campaign Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which continued a 20 percent rating for diabetes mellitus.  

An October 2012 rating decision increased the disability rating for diabetes mellitus, from 20 percent to 40 percent, effective July 2, 2012.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In June 2012, August 2014, and April 2015, the Board remanded this claim for additional development.  

In February 2015, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.  During the hearing, the Veteran submitted additional evidence in the form of additional private medical records.  However, he waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2015).
    

FINDINGS OF FACT

1.  Prior to July 2, 2012, the Veteran's diabetes mellitus required the use of insulin, oral hypoglycemic agents, and restricted diet.  

2.  Since July 2, 2012, the Veteran's diabetes mellitus has required the use of insulin, restricted diet, and regulation of activities.  
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus are not met prior to July 2, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2015).

2.  The criteria for a rating in excess of 40 percent for diabetes mellitus are not met since July 2, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in January 2008, prior to adjudication, which informed him of the requirements needed to establish entitlement to an increased rating.  The January 2008 letter informed the Veteran of what evidence and information he was responsible for, and the evidence that was considered VA's responsibility.  In compliance with the duty to notify, the Veteran was also informed in the January 2008 letter of the criteria for effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's VA and private treatment records, Social Security Administration (SSA) records, VA examination reports, hearing testimony, and statements on appeal.  The Board finds that the February 2008 and July 2012 VA examinations were adequate because they provide the symptomatology of the Veteran's diabetes mellitus.          

Moreover, with respect to the Veteran's February 2015 Board hearing, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim and volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included scheduling the Veteran for a VA examination to assess the current severity of his diabetes mellitus, scheduling the Veteran for a Board hearing, and obtaining the January 2014 inpatient or outpatient treatment records and summer of 2014 visiting nurse program records from the West Haven VA medical center (VAMC).  In response, the RO/AMC obtained all relevant West Haven VAMC medical records from January 2014 to June 2015 and scheduled the Veteran for a July 2012 VA examination and a February 2015 Board video conference hearing.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Finally, the Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his hearings.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

Analysis

The Veteran contends that his diabetes mellitus is more severe than currently evaluated.  The Veteran is service-connected for type II diabetes mellitus with erectile dysfunction and nephropathy, currently rated as 20 percent disabling prior to July 2, 2012, and as 40 percent disabling since July 2, 2012.      

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Diabetes mellitus is rated under Diagnostic Code 7913 of 38 C.F.R. § 4.119.  Under Diagnostic Code 7913, a 20 percent rating is awarded where the disorder requires insulin and a restricted diet, or requires an oral hypoglycemic agent and a restricted diet.  The criteria for the next higher rating, 40 percent, for diabetes mellitus are insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted where the disorder requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted where the disorder requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Note (1) (2015).  In this regard, the RO has already separately rated the complications of diabetes mellitus.  Specifically, the Veteran is service-connected for coronary artery disease and myopathy, rated as 60 percent since August 20, 2008, and as 100 percent since March 26, 2012; major vascular neurocognitive disorder, rated as 50 percent since November 20, 2014; peripheral neuropathy of the right lower extremity, rated as 10 percent since January 11, 2008, and as 40 percent since April 6, 2012; peripheral neuropathy of the left lower extremity, rated as 10 percent since January 11, 2008, and as 40 percent since April 6, 2012; peripheral neuropathy of the right upper extremity, rated as 10 percent since January 11, 2008; peripheral neuropathy of the left upper extremity, rated as 10 percent since January 11, 2008; xerosis cutis of the head, face, and neck, rated as 0 percent since April 6, 2012; and erectile dysfunction, for which the Veteran is receiving special monthly compensation since September 30, 2008.  

"Regulation of activities" is defined by Diagnostic Code 7913, as the "avoidance of strenuous occupational and recreational activities."  Id.  Medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363- 364 (2007).

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each criteria listed in a rating must be met or more closely approximated in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a Veteran can only be rated at the level that did not require the missing component.  Id. 

On VA examination in February 2008, the Veteran reported that he was on a restricted diet and that he took oral hypoglycemics for his diabetes.  He denied restriction of activities on account of the diabetes.  He also denied any frequency of ketoacidosis or hypoglycemic reactions as well as any hospitalizations per year for ketoacidosis or hypoglycemic reactions.  He indicated that his weight had been fluctuating since the summer of 2007, as he had gained weight after he quit smoking.  The Veteran stated that his diabetes was poorly controlled and that the plan with his primary care provider was to start him on insulin.  He was noted to visit his diabetic care provider every 3 months, his optometrist annually, and his podiatrist and cardiologist every 6 months.  The Veteran also reported having visual problems, intermittent numbness in the fingers and toes, and intermittent pain in the feet.  He was able to walk one city block before he experienced shortness of breath.  He denied bladder or bowel functional impairment, incontinence, and erectile dysfunction.  After examination, the examiner found that the Veteran had type II diabetes mellitus with poor control and complications of bilateral peripheral neuropathy.  There was early nephropathy confirmed by microalbumin that was as likely related to diabetes.  The examiner also determined that there was no retinopathy and that the Veteran had mild to moderate subjective functional limitations due to his diabetes.  

VA medical records dated from February 2008 to April 2012 show that the Veteran received intermittent treatment for diabetes.  The records from this period indicate that the Veteran was on insulin and a restricted diet for his diabetes.  He was first prescribed insulin in March 2008 to take at bedtime.  In April 2008, the Veteran's insulin doses were increased to twice daily.  Regarding regulation of activities, the medical records reveal that the Veteran was encouraged to exercise (walk) as tolerated.  In an October 2009 VA medical report, the Veteran reported episodes of hypoglycemia in the mornings on a few occasions and admitted that this was related to not having an evening snack.  An August 2011 VA medical report showed that the Veteran's insulin dosages had been increased due to hyperglycemia.  His cardiomyopathy was noted to have worsened, causing the Veteran to develop severe lower extremity edema and be wheelchair-bound.  Although the Veteran was not exercising due to his edema, the diabetic care provider advised him to do upper extremity exercises while in his wheelchair.  
An October 2008 letter from the Veteran's treating VA physician indicates that due to his medical problems, the Veteran was "unable [to] walk long distances at a time."  

In a January 2009 statement, the Veteran asserted that he worked as a postal supervisor of letter carriers and that part of his job was to walk entire mail routes to evaluate the letter carriers.  He reported that due to his diabetes, he could no longer perform this task of walking entire mail routes.  He indicated that his VA physician had decided that he was unable to walk long distances.  He stated that his VA physician had prescribed two doses of insulin daily and that he was on a restricted diet.  He also indicated that his non-work activities were similarly restricted.  He asserted that he could no longer perform any strenuous activities because they altered his blood sugar levels.  

At a September 2009 hearing before a Decision Review Officer (DRO), the Veteran submitted a list of low blood sugar readings dated from January 2009 to September 2009.  He testified that he had not gone to a hospital for his low blood sugar, but that he had just taken care of it at home through diet and medication.  

An October 2010 private treatment record from Hartford Hospital reveals that the Veteran was admitted to the emergency room and hospitalized for 6 days for worsening shortness of breath, lower extremity edema, and history of non-ischemic cardiomyopathy.  

A January 2011 SSA decision found that the Veteran was disabled due to heart failure, obesity, and other hyperalimentation.                                

In a July 2012 lay statement, the Veteran's wife reported, in pertinent part, that the Veteran had been taking oral medications and insulin for his diabetes.  She also stated that she documented his blood sugar readings for the Veteran's endocrinologist.  

On VA examination in July 2012, the examiner found that the Veteran's diabetes treatment consisted of prescribed oral hypoglycemic agents and prescribed insulin of more than one injection per day.  She noted that the Veteran required regulation of activities as part of his medical management of diabetes.  Specifically, she reported that the Veteran had experienced loss of strength, lack of endurance, and fatigue progressively over 20 years that caused him to stop doing much physical activity and yardwork.  She indicated that he was unable to walk greater than 25 yards without getting shortness of breath and that he was unable to do light physical activity without getting fatigued, partly due to his diabetes and partly due to his ischemic heart disease.  She noted that the Veteran was required to do finger sticks three times a day with regular insulin injection.  The examiner also found that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month and that he had not had any episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past 12 months.  The Veteran did not have progressive unintentional weight loss attributable to diabetes.  The examiner determined that the Veteran had diabetic complications of peripheral neuropathy, nephropathy, and ischemic heart disease.  She found that the Veteran's diabetes did not impact his ability to work.  She stated that he had moderately severe functional impairment due to his diabetes and its complications.            

The Veteran received continued treatment for diabetes mellitus from September 2012 to June 2015.  VA medical records dated during this period show that in September 2012, the Veteran reported that he got hypoglycemia on average about once every 4 months.  A January 2014 private treatment record from Hartford Hospital reveals that the Veteran was hospitalized for 7 days for renal failure, urinary tract infection, diarrhea, and metabolic acidosis.  After being discharged from Hartford Hospital, the Veteran had a congestive heart failure exacerbation and was seen at VA urgent care for confusion.  He was recommended to be referred for VA's Home Based Primary Care (HBPC) program for monitoring of chest pressure status, blood pressure, and compliance with a prescribed low salt diet.  The February 2014 HBPC initial assessment report notes that the Veteran was enrolled in Telehealth services where his wife reported daily blood pressure, weight, and blood glucose levels for monitoring of hypertension, congestive heart failure, and diabetes.  The Veteran continued the HBPC program from February 2014 to June 2014.  He was noted to have had one instance of hypoglycemia between May 2014 to June 2014.  The remaining VA medical records during this period show that the Veteran had asymptomatic hypoglycemia in October 2014; hyperglycemia in December 2014; hypoglycemia after walking around a camping ground and helping his wife do other things in April 2015; and three more episodes of hypoglycemia reported later in April 2015.  The Veteran's episodes of hypoglycemia and hyperglycemia were reported via Telehealth services and were treated at home by the Veteran and his wife.               

In February 2015, the Veteran and his wife testified before the Board at a video conference hearing.  Testimony revealed, in pertinent part, that the Veteran visited a diabetic care provider once every 3 months.  The Veteran's wife testified that he had been hospitalized twice in January 2014 for his diabetes.  She reported that the Veteran sent his blood sugar readings to the West Haven VAMC twice a day.  She stated that the Veteran had been seen at VA urgent care several times for congestive heart failure and renal failure.  She also indicated that the Veteran had experienced problems with low blood sugar.  She further testified that the Veteran had been monitored through VA's visiting nurse program in the summer of 2014.                

In a May 2015 statement via his representative, the Veteran reported that he had to visit his VA physician for his diabetes every two weeks and have his vitals sent to the VA on a daily basis over the phone.   

1.  Prior to July 2, 2012

To warrant an evaluation in excess of 20 percent for diabetes mellitus, there would need to be evidence showing that the condition requires insulin, a restricted diet, and regulation of the Veteran's activities, meaning avoidance of strenuous occupational and recreational activities.  For the period under consideration, there is evidence of the need for insulin and a restricted diet.  

Regarding regulation of activities, the Board acknowledges the Veteran's January 2009 statement in which he asserted that his VA physician had decided that he was unable to walk long distances.  He also maintained that he could no longer walk entire mail routes at work due to his diabetes, nor could he perform any strenuous activities because they altered his blood sugar levels.  The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, the issue of whether a veteran's occupational and recreational activities have been restricted due to diabetes mellitus falls outside the realm of common knowledge of a lay person because the determination requires medical evidence.  See Camacho, 21 Vet. App. at 363- 364.  Thus, while the Veteran can competently report that his physician found that he could not walk long distances, he is not competent to make the assertion that his restriction of activities is due to his diabetes mellitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  While the October 2008 letter from the Veteran's VA physician indicates that the Veteran was unable to walk long distances at a time, the physician did not find that this was due specifically to his diabetes mellitus, but was instead due to his general "medical problems."  Moreover, the VA medical records during the period under consideration consistently show that the Veteran was encouraged to exercise (walk) as tolerated.  Indeed, even when the Veteran was wheelchair-bound in August 2011 due to severe lower extremity edema, his diabetic care provider still advised him to do upper extremity exercises while in his wheelchair.  Therefore, the Board finds that the medical evidence does not establish that the Veteran's diabetes required regulation of activities prior to July 2, 2012.        

Additionally, the evidence does not show that the Veteran's diabetes mellitus was manifested by episodes of ketoacidosis or hypoglycemic reactions that required one or two hospitalizations per year or twice a month visits to a diabetic care provider.  Although the Veteran was hospitalized in October 2010, it was not for ketoacidosis or hypoglycemic reactions.  The Veteran also testified at his September 2009 DRO hearing that that he had not gone to a hospital for his low blood sugar in 2009, but that he had just taken care of it at home through diet and medication.  

Consequently, after careful review of the record, the Board finds that the criteria for a rating higher than 20 percent for diabetes mellitus have not been met for the period under consideration.  

2.  Since July 2, 2012

To warrant an evaluation in excess of 40 percent for diabetes mellitus, there would need to be evidence showing that the condition requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  For the period under consideration, there is evidence of the need for insulin, a restricted diet, and regulation of activities.  The Veteran also has complications that would not be compensable if separately evaluated, including nephropathy, erectile dysfunction, and xerosis cutis.    

Regarding episodes of ketoacidosis or hypoglycemic reactions, the July 2012 VA examiner determined that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month and that he had not had any episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past 12 months.  The Board acknowledges the February 2015 hearing testimony that the Veteran had been hospitalized twice in January 2014 for his diabetes mellitus.  However, upon further review of the evidence, the Board notes that the Veteran was hospitalized only once in January 2014 for metabolic acidosis (as well as renal failure, urinary tract infection, and diarrhea).  When he experienced a congestive heart failure exacerbation later in January 2014, he was not hospitalized again for ketoacidosis or hypoglycemia, but was instead seen at VA urgent care for his heart condition and confusion.  Given that the Veteran was only hospitalized one time for ketoacidosis or a hypoglycemic reaction during the entire period under consideration, the Board finds that the totality of the evidence does not show that he had episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year.  With respect to frequency of visits to a diabetic care provider, while the Veteran reported in May 2015 that he had to visit his VA physician for diabetes treatment every two weeks and have his blood sugar readings sent to the VA on a daily basis over the phone, the evidence does not indicate that this is specifically for episodes of ketoacidosis or hypoglycemic reactions.  Indeed, the Veteran reported in September 2012 that he experienced hypoglycemia on average about once every 4 months, and VA medical records dated in 2014 show that he experienced hypoglycemia only twice that year.  The Board acknowledges that VA medical records show that the Veteran reported 4 episodes of hypoglycemia via Telehealth services in April 2015.  However, the Board notes that this was the only month during the entire period under consideration in which the Veteran required more than two visits to a diabetic care provider for his hypoglycemia or ketoacidosis.  Therefore, the Board finds that the totality of the evidence does not establish that the Veteran required twice a month visits to a diabetic care provider specifically for episodes of ketoacidosis or hypoglycemic reactions since July 2, 2012.       
 
Consequently, after careful review of the record, the Board finds that the criteria for a rating higher than 40 percent for diabetes mellitus have not been met for the period under consideration.  

3.  Other Considerations

The Board acknowledges that the Veteran has developed additional complications of diabetes.  However, the Veteran's coronary artery disease and myopathy, major vascular neurocognitive disorder, and peripheral neuropathy of the bilateral upper and lower extremities are already rated separately, and to include those manifestations again as a direct manifestation of diabetes would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (2015).  The Veteran also has several diabetic complications which are rated as noncompensable, including erectile dysfunction, nephropathy, and xerosis cutis of the head, face, and neck.  Regarding erectile dysfunction, the Veteran already receives special monthly compensation for loss of use of a creative organ, that is, loss of erectile power.  Under Diagnostic Code 7522, the criteria provide a compensable 20 percent rating for erectile dysfunction when there is penile deformity with loss of erectile power.  As there is no evidence that establishes penile deformity, the criteria for a 20 percent rating under Diagnostic Code 7522 have not been met.  With respect to nephropathy, Diagnostic Code 7541 provides a compensable 30 percent rating based on renal dysfunction when there is albumin constant or recurring with hyaline and granular casts or red blood cells; or transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  There is no evidence that establishes that the Veteran's recurring albumin has hyaline and granular casts or red blood cells, nor is there evidence that the Veteran's hypertension (which has been separately service-connected) or edema are due to his renal dysfunction.   Regarding xerosis cutis of the head, face, and neck, Diagnostic Code 7806 provides a compensable 10 percent rating for a skin disability when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  While the Veteran has a separate 60 percent rating under Diagnostic Code 7806 for statis dermatitis associated with coronary artery disease and cardiomyopathy, the evidence does not establish that the Veteran's xerosis cutis meets the criteria for a compensable rating under Diagnostic Code 7806.  Finally, other symptoms and conditions that could be a result of diabetes, such as diabetic retinopathy, have not been diagnosed. 

The Veteran is competent to report on symptoms and credible to the extent that he believes he is entitled to higher ratings.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of any impairment attributable to the service-connected disability based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015); see also Fenderson, supra. 

The Board has also considered whether the Veteran's service-connected diabetes mellitus presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The assigned disability ratings contemplate the Veteran's functional impairment as well as his subjective complaints.  The Veteran does not have symptoms associated with his disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  His assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Veteran has not described any unusual or exceptional features of his disability.  Consequently, referral for extraschedular consideration is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record or the appellant.  In this case, since April 6, 2012, the Veteran has been in receipt of special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) due to having a single service-connected disability rated as total and additional service-connected disabilities independently rated at more than 60 percent combined.  However, the Veteran has not filed a claim for a TDIU prior to April 6, 2012; and, there is a lack of evidence that he was prevented from securing or following substantially gainful employment due to service-connected diabetes mellitus prior to April 6, 2012 that would reasonably raise the issue.  VA medical records show that the Veteran was working until April 2011, and there is no indication that he had stopped working due to his diabetes mellitus.  Moreover, even at a July 2012 VA examination which showed an overall objective worsening of the severity of the Veteran's diabetes, the examiner had specifically found that the Veteran's diabetes did not impact his ability to work.  Consequently, a TDIU issue is not currently before the Board because it has not been reasonably raised by the record.

As the Board finds that the preponderance of the evidence weighs against the increased rating claim denied herein, the benefit-of-the-doubt rule does not apply; and entitlement to a higher rating for the disability at issue is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus prior to July 2, 2012, is denied.  

Entitlement to a rating in excess of 40 percent for diabetes mellitus since July 2, 2012, is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


